DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on February 2, 2021 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on November 27, 2020.
Response to Arguments
Applicant’s arguments, see pages 12-14, filed February 2, 2021, with respect to the rejections of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Bae (US 2014/0022394 A1).
In regards to independent claim 1, the Xiao reference was previously cited as it discloses a system and method for augmented reality, and in particular a method for augmented reality based on image feature matching (see paragraph [0002]).
	In regards to the applicants arguments on pages 13-14 regarding the Xiao reference not disclosing the amended limitation “obtaining, by processing circuitry of an apparatus, first feature point information in a first video frame by performing object recognition to recognize a target object within the first video frame, the target object being included in a target marker image that is retrieved from an attribute database”, the Examiner agrees however, the Bae reference is now cited as it discloses a method of tracking an object which includes obtaining an image captured by a camera, setting a plurality of patterns having various sizes, according to a distance from a horizon in the image to a plurality of pixels in the image, extracting an object matching one of the plurality of patterns having various sizes, while scanning the image using the plurality of patterns having various sizes, and displaying information about a position of the extracted object in the image (see abstract). 
	With regards to the amended language Bae teaches the changing in a pattern size according to a distance from the horizon to a pixel in an image frame (i.e. feature point info in an image frame), with respect to an object set by an object selection unit. Next, it details a pattern setting unit that obtains information about the position of the horizon, an object to be tracked, information about the actual size of the object, and information about the actual height of the camera (interpreted as object recognition functions to determine object within image frame). In this state, the pattern setting unit sets a pattern size P1 by applying the above information and a distance d1 from the horizon to a predetermined pixel pix1 to Equation 1. Furthermore, the reference discloses an object extraction unit scans an image frame with patterns set to different sizes, and extracts an object matching one of the patterns. With regards to use of an attribute database Bae discloses a database 300 stores various pieces of information about object models (i.e. target marker images), and the object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300 (see paragraphs [0061], [0064], and [0077]) as further detailed in the rejections of the office action below.
In regards to independent claims 12 and 20, these claim recite limitation similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2, 6, 8-11, 13, 17, and 19, these claims depend from the rejected base claims 1 and 12, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.

Allowable Subject Matter

Claims 3-5, 7, 14-16, and 18 are objected to as being dependent upon a rejected base claims, but would be if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 3, none of the cited prior art alone or in combination provides motivation to teach “wherein the obtaining the first feature point information comprises: obtaining, by the processing circuitry, an initial homography matrix between the first video frame and the target marker image; transforming, by the processing circuitry, the target marker image into a transformed target marker image based on the initial homography matrix, the first source feature point of the target marker image being transformed into a first transformed source feature point in the transformed target marker image; determining, by the processing circuitry, the first feature point in the first video frame according to a position of the first transformed source feature point in the transformed target marker image; and obtaining, by the processing circuitry, position information of the first feature point in the first video frame” as the references only teach application of augmented reality for image feature matching through tracking and comparing off features in multiple video frames through use of a homography matrix, however the references fail to disclose the step as specified in the claim in which a transformation is applied to the target marker image and then the feature point of the initial frame is determined based on the transformed feature of the transformed target marker image in conjunction with the features of claim 1 with which it depends.
In regards to dependent claim 5, none of the cited prior art alone or in combination provides motivation to teach “wherein the tracking the first feature point includes determining, by the processing circuitry, an optical flow field between the first video frame and the second video frame; and the determining the second feature point information includes determining, by the processing circuitry, an estimated position in the second video frame based on a motion vector for the first feature point in the optical flow field and the position of the first feature point in the first video frame, determining, by the processing circuitry, a second template region in the first video frame according to the position of the first feature point in the first video frame, determining, by the processing circuitry, a second search region in the second video frame according to the estimated position in the second video frame, performing, by the processing circuitry, image search in the second search region according to the second template region, and determining, by the processing circuitry, the second feature point information according to the estimated position when a second image similarity between a part of the second search region and the second template region is greater than a second preset similarity threshold” as the references only teach application of augmented reality for image feature matching through tracking and comparing off features in multiple video frames through use of a homography matrix, however the references fail to disclose the specific process of analyzing template regions to determine search regions within video frames and using a similarity threshold of the secondary frame’s template and search regions to determine subsequent frame feature point information in conjunction with the features of claim 1 with which it depends.
In regards to dependent claims 14 and 16, these claims recite limitations similar in scope to that of claims 3 and 5 and thus are objected to based on the same rationale as provide above.
In regards to dependent claims 4, 7, 15, and 18, these claims depend from objected to base claims, and thus are objected to based on the same rationale as provide above.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8-13, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaodong (CN 104050475 A, hereinafter referenced “Xiao”) in view of Bae (US 2014/0022394 A1, hereinafter referenced “Bae”).

In regards to claim 1 (Currently Amended). Xiao discloses an augmented reality (AR) scenario processing method (Xiao, paragraph [0002]), comprising: 


-tracking, by the processing circuitry and according to an optical flow tracking algorithm, a first feature point corresponding to the first feature point information (Xiao, paragraph [0048]); Reference discloses the feature tracking unit tracks the feature of the target image according to the optical flow method, and feeds back the state of the image feature to the second feature matching unit); 
-determining, by the processing circuitry, second feature point information in a second video frame according to the tracked first feature point (Xiao, paragraphs [0047]-[0049]; Reference at paragraph [0047] discloses the second feature extraction unit further extracts natural features of the target image, which are more refined natural features (i.e. second feature point information according to the tracked first feature point). Paragraphs [0048]-[0049] discloses feature tracking in reference to frames of picture or video); 
-constructing, by the processing circuitry, a homography matrix between the second video frame and the target Xiao, paragraph [0047]; Reference discloses the position calibration unit calculates the homography matrix between the target plane and the camera plane in the target image according to the feature matching result of the second feature matching unit (which has the first and second feature point info in relation to the target image); 
-and performing, by the processing circuitry, a first AR processing on the second video frame according to the homography matrix (Xiao, paragraphs [0065]-[0067]; Reference at paragraphs [0065]-[0066] discloses the new matching feature points are used to calculate the homography matrix H of the template image Mi relative to the camera plane...the virtual 3D model is registered. Paragraph [0067] discloses Using the external parameters of the camera, and the displacement parameter S and the rotation parameter R of the template image Mi relative to the camera, a three-dimensional model Model i corresponding to the template image Mi is drawn in the target image T)
Xiao does not explicitly disclose but Bae teaches
-obtaining, by processing circuitry of an apparatus, first feature point information in a first video frame by performing object recognition to recognize a target object within the first video frame (Bae, paragraphs [0061] and [0064]; Reference at paragraph [0061] discloses FIG. 4 is a view schematically illustrating a change in a pattern size according to a distance from the horizon to a pixel in an image frame (i.e. feature point info in an image frame), with respect to an object set by the object selection unit 400. Referring to FIG. 4, the pattern setting unit 500 obtains information about the position of the horizon, an object to be tracked, information about the actual size of the object, and information about the actual height of the camera 100 (interpreted as object recognition functions to determine object within image frame). In this state, the pattern setting unit 500 sets a pattern size P1 by applying the above information and a distance d1 from the horizon to a predetermined pixel pix1 to Equation 1. Also, the pattern setting unit 500 sets a pattern size P2 by applying the above information and a distance d2 from the horizon to a predetermined pixel pix2 to Equation 1. Paragraph [0064] further discloses the object extraction unit 600 scans an image frame with patterns set to different sizes, and extracts an object matching one of the patterns), 
-the target object being included in a target marker image that is retrieved from an attribute database (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300.); 
-marker (image) (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300)
Xiao and Bae are combinable because they are in the same field of endeavor regarding object tracking features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR based image feature matching method of Xiao to include the object tracking features of Bae in order to provide the user with a system that allows for an augmented reality system based on image feature matching, which can effectively solve the problems of the stability of a large number of image identification recognition and superimposed three-dimensional models as taught by Xiao while incorporating the object tracking features of Bae in order to provide pattern matching for object detection using object models obtained from a database increasing real time tracking accuracy applicable to improving the tracking and feature matching functions as provided in the system of Xiao.
In regards to claim 2 (Currently Amended). Xiao in view of Bae teach the method according to claim 1.
Xiao further discloses
-further comprising: before the obtaining the first feature point information, obtaining, by the processing circuitry (Xiao, paragraph [0047]; Reference at paragraph [0047] discloses image capturing unit captures a target image of the target object, and the first feature extraction unit extracts natural features), first feature description information of the first video frame (Xiao, paragraphs [0050]; Reference at paragraph [0050] discloses capturing a target image of a target object, reducing noise and enhancing processing; extracting natural features of the target image interpreted as equivalent to disclosing the acquisition of feature description information in the first video frame captured by the imaging device); 
-and retrieving, by the processing circuitry, the target Xiao, paragraphs [0050]-[0051]; References disclose comparing characteristics of the stored plurality of feature files with features of the target image, finding the best matching feature file with the target image, the feature file is extracted from a plurality of pre-stored images, the feature file contains multi-scale features of the pre-stored images at different scales (interpreted as searching the attribute database based on the acquired feature description information).  
Xiao does not explicitly disclose but Bae teaches
-marker (image) (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300)
Xiao and Bae are combinable because they are in the same field of endeavor regarding object tracking features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR based image feature matching method of Xiao to include the object tracking features of Bae in order to provide the user with a system that allows for an augmented reality system based on image feature matching, which can effectively solve the problems of the stability of a large number of image identification recognition and superimposed three-dimensional models as taught by Xiao while incorporating the object tracking features of Bae in order to provide pattern matching for object detection using object models obtained from a database increasing real time tracking accuracy applicable to improving the tracking and feature matching functions as provided in the system of Xiao.
In regards to claim 6 (Currently Amended). Xiao in view of Bae teach the method according to claim 2.
Xiao further discloses
-further comprising: before the obtaining the first feature description information of the first video frame, obtaining, by the processing circuitry, a preprocessed Xiao, paragraph [0051]; Reference discloses a feature file is extracted from a plurality of pre-stored images, the feature file containing multi-scale features at different scales of the pre-stored images (interpreted as obtaining of feature description information from a marker image as the image has multiple scales (i.e. image size of the preprocessed marker image can be greater than an image size of the first video frame)), and the preprocessed Bae, paragraph [0169]; Reference discloses the obtained marker image of the captured video frame subjected to grayscale processing and then binarization, marking and contour extraction processing); 
-determining, by the processing circuitry, second feature description information of the preprocessed Xiao, paragraph [0051]; Reference discloses a feature file is extracted from a plurality of pre-stored images, the feature file containing multi-scale features at different scales of the pre-stored images (interpreted as obtaining of feature description information from a marker image); and storing, by the processing circuitry, the second feature description information into the attribute database in association with the target Xiao, paragraphs [0050]-[0051]; References disclose comparing characteristics of the stored plurality of feature files with features of the target image, finding the best matching feature file with the target image, the feature file is extracted from a plurality of pre-stored images, the feature file contains multi-scale features of the pre-stored images at different scales (interpreted as storing of second feature description information in the attribute database which has the target images).  
Xiao does not explicitly disclose but Bae teaches
-marker (image) (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300)
Xiao and Bae are combinable because they are in the same field of endeavor regarding object tracking features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR based image feature matching method of Xiao to include the object tracking features of Bae in order to provide the user with a system that allows for an augmented reality system based on image feature matching, which can effectively solve the problems of the stability of a large number of image identification recognition and superimposed three-dimensional models as taught by Xiao while incorporating the object tracking features of Bae in order to provide pattern matching for object detection using object models obtained from a database increasing real time tracking accuracy applicable to improving the tracking and feature matching functions as provided in the system of Xiao.
In regards to claim 8 (Original). Xiao in view of Bae teach the method according to claim 1.
Xiao further discloses
-wherein the performing the first AR processing further comprises: determining, by the processing circuitry, a first extrinsic parameter matrix of the apparatus according to the homography matrix when the second video frame is captured by the apparatus; and performing, by the processing circuitry, the first AR processing on the second video frame based on the first extrinsic parameter matrix (Xiao, Fig. 4 and paragraphs [0063]-[0067]; Reference at paragraph [0064] discloses at step 6 calculating displacement parameter S and rotation parameter R of template image Mi with respect to camera. Paragraph [0065] discloses calculating homography matrix H of template image Mi with respect to camera plane by use of new matching feature points, calculating camera internal and external parameters (i.e. first extrinsic parameter matrix) by camera calibration algorithm, estimating displacement parameter S and rotation parameter R of template image Mi with respect to camera according to homography matrix H and camera internal parameters. Paragraph [0066] discloses step 7 register virtual three-dimensional model, as paragraph [0067] details with camera external parameters, and a displacement parameter S and a rotation parameter R of the template image Mi with respect to the camera, drawing a three-dimensional model (i.e. AR processing) corresponding to a template image Mi in a target imageT (interpreted as augmented reality processing of said second video frame according to said homography matrix, comprising: processing said single homography matrix to determine an extrinsic parameter matrix of said imaging device when capturing said second video frame as the frames relate to the images captured);
In regards to claim 9 (Original). Xiao in view of Bae teach the method according to claim 8.
Xiao further discloses
-wherein the determining the first extrinsic parameter Oblon Ref: 523606US36matrix further comprises: obtaining, by the processing circuitry, an intrinsic parameter matrix of the apparatus; and determining, by the processing circuitry, the first extrinsic parameter matrix of the apparatus according to the intrinsic parameter matrix, the homography matrix, and a second extrinsic parameter matrix for the first video frame or another video frame captured before the second video frame (Xiao, Fig. 4 and paragraphs [0063]-[0067]; Reference at paragraph [0063] discloses tracking the matching feature points of the target image, and use the tracked feature points for feature point matching in the next frame Reference at paragraph [0064] discloses at step 6 calculating displacement parameter S and rotation parameter R of template image Mi with respect to camera. Paragraph [0065] discloses calculating homography matrix H of template image Mi with respect to camera plane by use of new matching feature points, calculating camera internal and external parameters (i.e. first, second etc. intrinsic and extrinsic parameter matrices) by camera calibration algorithm, estimating displacement parameter S and rotation parameter R of template image Mi with respect to camera according to homography matrix H and camera internal parameters. Paragraph [0066] discloses step 7 register virtual three-dimensional model, as paragraph [0067] details with camera external parameters, and a displacement parameter S and a rotation parameter R of the template image Mi with respect to the camera, drawing a three-dimensional model (i.e. AR processing) corresponding to a template image Mi in a target imageT (interpreted as obtaining, by the processing circuitry, an intrinsic parameter matrix of the apparatus; and determining, by the processing circuitry, the first extrinsic parameter matrix of the apparatus according to the intrinsic parameter matrix, the homography matrix, and a second extrinsic parameter matrix for the first video frame or another video frame captured before the second video frame as the frames relate to the images captured).  
In regards to claim 10 (Original). Xiao in view of Bae teach the method according to claim 8.
Xiao further discloses
-wherein the performing the first AR processing on the second video frame further comprises: obtaining, by the processing circuitry, virtual content for a target object of the target Xiao, Fig. 4 and paragraphs [0064]-[0067]; Reference at paragraph [0064] discloses at step 6 calculating displacement parameter S and rotation parameter R of template image Mi with respect to camera. Paragraph [0065] discloses calculating homography matrix H of template image Mi with respect to camera plane by use of new matching feature points, calculating camera internal and external parameters (i.e. first extrinsic parameter matrix) by camera calibration algorithm, estimating displacement parameter S and rotation parameter R of template image Mi with respect to camera according to homography matrix H and camera internal parameters. Paragraph [0066] discloses step 7 register virtual three-dimensional model, as paragraph [0067] details with camera external parameters, and a displacement parameter S and a rotation parameter R of the template image Mi with respect to the camera, drawing a three-dimensional model (i.e. AR processing) corresponding to a template image Mi in a target imageT (the virtual 3D model drawn based on the template image for the target image is and calculation of the displacement and rotation parameters for the virtual overlaying or drawing is interpreted as obtaining, by the processing circuitry, virtual content for a target object of the target marker image; determining, by the processing circuitry, a superimposed position of the virtual content on the target object; and superimposing, by the processing circuitry, the virtual content on the second video frame according to the superimposed position ).

Xiao does not explicitly disclose but Bae teaches
-marker (image) (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300)
Xiao and Bae are combinable because they are in the same field of endeavor regarding object tracking features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR based image feature matching method of Xiao to include the object tracking features of Bae in order to provide the user with a system that allows for an augmented reality system based on image feature matching, which can effectively solve the problems of the stability of a large number of image identification recognition and superimposed three-dimensional models as taught by Xiao while incorporating the object tracking features of Bae in order to provide pattern matching for object detection using object models obtained from a database increasing real time tracking accuracy applicable to improving the tracking and feature matching functions as provided in the system of Xiao.

In regards to claim 11 (Original). Xiao in view of Bae teach the method according to claim 1.
Xiao further discloses
-further comprising: before the obtaining the first feature point information, determining, by the processing circuitry, a third extrinsic parameter matrix for the first video frame; and performing, by the processing circuitry, a second AR processing on the first video frame according to the third extrinsic parameter matrix (Xiao, Fig. 4 and paragraphs [0064]-[0067]; Reference at paragraph [0064] discloses at step 6 calculating displacement parameter S and rotation parameter R of template image Mi with respect to camera. Paragraph [0065] discloses calculating homography matrix H of template image Mi with respect to camera plane by use of new matching feature points, calculating camera internal and external parameters (i.e. first, second, third etc. extrinsic parameter matrix) by camera calibration algorithm, estimating displacement parameter S and rotation parameter R of template image Mi with respect to camera according to homography matrix H and camera internal parameters. Paragraph [0066] discloses step 7 register virtual three-dimensional model, as paragraph [0067] details with camera external parameters, and a displacement parameter S and a rotation parameter R of the template image Mi with respect to the camera, drawing a three-dimensional model (i.e. AR processing which can be first, second etc. based on the camera calibration) corresponding to a template image Mi in a target imageT (interpreted as augmented reality processing a third extrinsic parameter matrix for the first video frame; and performing, by the processing circuitry, a second AR processing on the first video frame according to the third extrinsic parameter matrix as the frames relate to the images captured).  

In regards to claim 12 (Currently Amended). Xiao discloses an apparatus (Xiao, paragraph [0002]), comprising processing circuitry configured to: 

-track, according to an optical flow tracking algorithm, a first feature point corresponding to the first feature point information (Xiao, paragraph [0048]); Reference discloses the feature tracking unit tracks the feature of the target image according to the optical flow method, and feeds back the state of the image feature to the second feature matching unit); 
-determine second feature point information in a second video frame according to the tracked first feature point (Xiao, paragraphs [0047]-[0049]; Reference at paragraph [0047] discloses the second feature extraction unit further extracts natural features of the target image, which are more refined natural features (i.e. second feature point information according to the tracked first feature point). Paragraphs [0048]-[0049] discloses feature tracking in reference to frames of picture or video);  
-construct a homography matrix between the second video frame and the target Xiao, paragraph [0047]; Reference discloses the position calibration unit calculates the homography matrix between the target plane and the camera plane in the target image according to the feature matching result of the second feature matching unit (which has the first and second feature point info in relation to the target image); 
-and perform a first AR processing on the second video frame according to the homography matrix (Xiao, paragraphs [0065]-[0067]; Reference at paragraphs [0065]-[0066] discloses the new matching feature points are used to calculate the homography matrix H of the template image Mi relative to the camera plane...the virtual 3D model is registered. Paragraph [0067] discloses Using the external parameters of the camera, and the displacement parameter S and the rotation parameter R of the template image Mi relative to the camera, a three-dimensional model Model i corresponding to the template image Mi is drawn in the target image T).  
Xiao does not explicitly disclose but Bae teaches
-obtain first feature point information in a first video frame according to a target marker image by performing object recognition to recognize a target object within the first video frame (Bae, paragraphs [0061] and [0064]; Reference at paragraph [0061] discloses FIG. 4 is a view schematically illustrating a change in a pattern size according to a distance from the horizon to a pixel in an image frame (i.e. feature point info in an image frame), with respect to an object set by the object selection unit 400. Referring to FIG. 4, the pattern setting unit 500 obtains information about the position of the horizon, an object to be tracked, information about the actual size of the object, and information about the actual height of the camera 100 (interpreted as object recognition functions to determine object within image frame). In this state, the pattern setting unit 500 sets a pattern size P1 by applying the above information and a distance d1 from the horizon to a predetermined pixel pix1 to Equation 1. Also, the pattern setting unit 500 sets a pattern size P2 by applying the above information and a distance d2 from the horizon to a predetermined pixel pix2 to Equation 1. Paragraph [0064] further discloses the object extraction unit 600 scans an image frame with patterns set to different sizes, and extracts an object matching one of the patterns), 
-the target object being included in a target marker image that is retrieved from an attribute database (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300.); 
-marker (image) (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300)
Xiao and Bae are combinable because they are in the same field of endeavor regarding object tracking features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR based image feature matching method of Xiao to include the object tracking features of Bae in order to provide the user with a system that allows for an augmented reality system based on image feature matching, which can effectively solve the problems of the stability of a large number of image identification recognition and superimposed three-dimensional models as taught by Xiao while incorporating the object tracking features of Bae in order to provide pattern matching for object detection using object models obtained from a database increasing real time tracking accuracy applicable to improving the tracking and feature matching functions as provided in the system of Xiao.

In regards to claim 13 (Currently Amended). Xiao in view of Bae teach the apparatus according to claim 12.
Xiao further discloses
-wherein the processing circuitry is further configured to: before the obtain the first feature point information (Xiao, paragraph [0047]; Reference at paragraph [0047] discloses image capturing unit captures a target image of the target object, and the first feature extraction unit extracts natural features), obtain first feature description information of the first video frame (Xiao, paragraphs [0050]; Reference at paragraph [0050] discloses capturing a target image of a target object, reducing noise and enhancing processing; extracting natural features of the target image interpreted as equivalent to disclosing the acquisition of feature description information in the first video frame captured by the imaging device); 
-and retrieve the target Xiao, paragraphs [0050]-[0051]; References disclose comparing characteristics of the stored plurality of feature files with features of the target image, finding the best matching feature file with the target image, the feature file is extracted from a plurality of pre-stored images, the feature file contains multi-scale features of the pre-stored images at different scales (interpreted as searching the attribute database based on the acquired feature description information).  
Xiao does not explicitly disclose but Bae teaches
-marker (image) (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300)
Xiao and Bae are combinable because they are in the same field of endeavor regarding object tracking features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR based image feature matching method of Xiao to include the object tracking features of Bae in order to provide the user with a system that allows for an augmented reality system based on image feature matching, which can effectively solve the problems of the stability of a large number of image identification recognition and superimposed three-dimensional models as taught by Xiao while incorporating the object tracking features of Bae in order to provide pattern matching for object detection using object models obtained from a database increasing real time tracking accuracy applicable to improving the tracking and feature matching functions as provided in the system of Xiao.

In regards to claim 17 (Currently Amended). Xiao in view of Bae teach the apparatus according to claim 13.
Xiao further discloses
-wherein the processing circuitry is further configured to: before the obtain the first feature description information of the first video frame, obtain a preprocessed Xiao, paragraph [0051]; Reference discloses a feature file is extracted from a plurality of pre-stored images, the feature file containing multi-scale features at different scales of the pre-stored images (interpreted as obtaining of feature description information from a marker image as the image has multiple scales i.e. image size of the preprocessed marker image can be greater than an image size of the first video frame), and the preprocessed marker image being a grayscale image (Bae, paragraph [0169]; Reference discloses the obtained marker image of the captured video frame subjected to grayscale processing and then binarization, marking and contour extraction processing); 
-determine second feature description information of the preprocessed Xiao, paragraph [0051]; Reference discloses a feature file is extracted from a plurality of pre-stored images, the feature file containing multi-scale features at different scales of the pre-stored images (interpreted as obtaining of feature description information from a marker image); 
-and store the second feature description information into the attribute database in association with the target marker image (Xiao, paragraphs [0050]-[0051]; References disclose comparing characteristics of the stored plurality of feature files with features of the target image, finding the best matching feature file with the target image, the feature file is extracted from a plurality of pre-stored images, the feature file contains multi-scale features of the pre-stored images at different scales (interpreted as storing of second feature description information in the attribute database which has the target images).  
Xiao does not explicitly disclose but Bae teaches
-marker (image) (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300)
Xiao and Bae are combinable because they are in the same field of endeavor regarding object tracking features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR based image feature matching method of Xiao to include the object tracking features of Bae in order to provide the user with a system that allows for an augmented reality system based on image feature matching, which can effectively solve the problems of the stability of a large number of image identification recognition and superimposed three-dimensional models as taught by Xiao while incorporating the object tracking features of Bae in order to provide pattern matching for object detection using object models obtained from a database increasing real time tracking accuracy applicable to improving the tracking and feature matching functions as provided in the system of Xiao.

In regards to claim 19 (Original). Xiao in view of Bae teach the apparatus according to claim 12.
Xiao further discloses
-wherein the processing circuitry is further configured to: determine a first extrinsic parameter matrix of the apparatus according to the homography matrix when the second video frame is captured by the apparatus; and perform the first AR processing on the second video frame based on the first extrinsic parameter matrix (Xiao, Fig. 4 and paragraphs [0063]-[0067]; Reference at paragraph [0064] discloses at step 6 calculating displacement parameter S and rotation parameter R of template image Mi with respect to camera. Paragraph [0065] discloses calculating homography matrix H of template image Mi with respect to camera plane by use of new matching feature points, calculating camera internal and external parameters (i.e. first extrinsic parameter matrix) by camera calibration algorithm, estimating displacement parameter S and rotation parameter R of template image Mi with respect to camera according to homography matrix H and camera internal parameters. Paragraph [0066] discloses step 7 register virtual three-dimensional model, as paragraph [0067] details with camera external parameters, and a displacement parameter S and a rotation parameter R of the template image Mi with respect to the camera, drawing a three-dimensional model (i.e. AR processing) corresponding to a template image Mi in a target imageT (interpreted as augmented reality processing of said second video frame according to said homography matrix, comprising: processing said single homography matrix to determine an extrinsic parameter matrix of said imaging device when capturing said second video frame as the frames relate to the images captured).  

In regards to claim 20 (Currently Amended). Xiao discloses a non-transitory computer-readable storage medium storing a program executable by at least one processor (Xiao, paragraph [0002]) to perform: 
-

-tracking, according to an optical flow tracking algorithm, a first feature point corresponding to the first feature point information (Xiao, paragraph [0048]); Reference discloses the feature tracking unit tracks the feature of the target image according to the optical flow method, and feeds back the state of the image feature to the second feature matching unit);  
-determining second feature point information in a second video frame according to the tracked first feature point (Xiao, paragraphs [0047]-[0049]; Reference at paragraph [0047] discloses the second feature extraction unit further extracts natural features of the target image, which are more refined natural features (i.e. second feature point information according to the tracked first feature point). Paragraphs [0048]-[0049] discloses feature tracking in reference to frames of picture or video);  
-constructing a homography matrix between the second video frame and the target Xiao, paragraph [0047]; Reference discloses the position calibration unit calculates the homography matrix between the target plane and the camera plane in the target image according to the feature matching result of the second feature matching unit (which has the first and second feature point info in relation to the target image);
-and performing a first AR processing on the second video frame according to the homography matrix (Xiao, paragraphs [0065]-[0067]; Reference at paragraphs [0065]-[0066] discloses the new matching feature points are used to calculate the homography matrix H of the template image Mi relative to the camera plane...the virtual 3D model is registered. Paragraph [0067] discloses Using the external parameters of the camera, and the displacement parameter S and the rotation parameter R of the template image Mi relative to the camera, a three-dimensional model Model i corresponding to the template image Mi is drawn in the target image T)
Xiao does not explicitly disclose but Bae teaches
-obtaining first feature point information in a first video frame by performing object recognition to recognize a target object within the first video frame (Bae, paragraphs [0061] and [0064]; Reference at paragraph [0061] discloses FIG. 4 is a view schematically illustrating a change in a pattern size according to a distance from the horizon to a pixel in an image frame (i.e. feature point info in an image frame), with respect to an object set by the object selection unit 400. Referring to FIG. 4, the pattern setting unit 500 obtains information about the position of the horizon, an object to be tracked, information about the actual size of the object, and information about the actual height of the camera 100 (interpreted as object recognition functions to determine object within image frame). In this state, the pattern setting unit 500 sets a pattern size P1 by applying the above information and a distance d1 from the horizon to a predetermined pixel pix1 to Equation 1. Also, the pattern setting unit 500 sets a pattern size P2 by applying the above information and a distance d2 from the horizon to a predetermined pixel pix2 to Equation 1. Paragraph [0064] further discloses the object extraction unit 600 scans an image frame with patterns set to different sizes, and extracts an object matching one of the patterns), 
-the target object being included in a target marker image that is retrieved from an attribute database (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300.); 
-marker (image) (Bae, paragraph [0077]; Reference discloses the database 300 stores various pieces of information about object models (i.e. target marker image). The object selection unit 400 selects an object model to be tracked, from among the various object models stored in the database 300)
Xiao and Bae are combinable because they are in the same field of endeavor regarding object tracking features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR based image feature matching method of Xiao to include the object tracking features of Bae in order to provide the user with a system that allows for an augmented reality system based on image feature matching, which can effectively solve the problems of the stability of a large number of image identification recognition and superimposed three-dimensional models as taught by Xiao while incorporating the object tracking features of Bae in order to provide pattern matching for object detection using object models obtained from a database increasing real time tracking accuracy applicable to improving the tracking and feature matching functions as provided in the system of Xiao.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619